JUDGE Gayle
delivered the opinion of the Court.
In this case the counsel for the defendant in Error moves to quash the writ of Error because it is uncertain whem it was issued and when returnable. The writ of Error is dated the day of 1823, and 47th year of American Independence, and returnable to the Supreme Court “ on the second Monday of June next.” The Statute in relation to the subject requires the clerk, on application of the party or his Attorney, to issue a writ of Error returnable to the first day of the next Term. This writ of Error, from its date, appears to have issued before the fourth day of July, 1823. Unless the contrary appeared on the face of the writ, we are bound to presume that it was made returnable as required by the Statute. There is then enough in the date to shew that it issued subsequent to December» *3791822, and that it was returnable to June Term, 1823. The motion must be overruled.